DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s amendments and arguments filed on December 01, 2020 are acknowledged and have been fully considered. Claims 57-85 are pending. Claims 57-85 are under consideration in the instant office action. Claims 1-56 are cancelled. Claims 57-85 are newly added. Applicant’s arguments and amendments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections-Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



 Claims 57-85 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babul et al. (WO 2007/120485, previously provided) and Peterson et al. (US 2004/0214893, previously provided).
Applicants’ claims
Applicants claim: a once a daily modified release formulation.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Babul et al. teach a method of treating or preventing pain comprising administering a selected antiepileptic compound and an alkylxanthine bronchodilator to a subject in need of such treatment, wherein said alkylxanthine bronchodilator produces an enhanced effect of said antiepileptic compound (see abstract). A method of treating or preventing pain comprising administering to a subject in need of pain treatment or pain prevention
(a) one or more of
lacosamide, lamotrigine, carbamazepine, oxcarbazepine, valproic acid, tiagabine, topiramate, phenytoin, divalproex, and levetiracetam;
(ii) a compound of Formula I

    PNG
    media_image1.png
    65
    320
    media_image1.png
    Greyscale

herein Ri is hydrogen or a lower alkyl, n is an integer of from 4 to 6, and the cyclic ring is optionally substituted; a pharmaceutically acceptable salt thereof, or an individual diastereoisomer or enantiomeric isomer thereof; and (iii) a compound of Formula II
H2NCH C CH2COOH
wherein R.2 is a straight or branched alkyl of from 1 to 6 carbon atoms, phenyl, or cycloalkyl having from 3 to 6 carbon atoms, R3 is hydrogen or methyl, and R4 is hydrogen, methyl, or carboxyl; an individual diastereomeric or enantiomeric isomer thereof; or a pharmaceutically acceptable salt thereof; and (b) one or more alkylxanthine bronchodilators (see claim 1). The daily dose for use in the treatment of moderate to severe pain will preferably not exceed 6000 mg of gabapentin, 3000 mg of pregabalin, 2000 mg of lacosamide and 2000 mg of the alkylxanthine bronchodilator, although greater amounts could be employed if tolerated by the patient (paragraph 0107). The typical effective analgesic amounts of the antiepileptic compound varies depending on the route of administration and the desired effect (paragraph 0108). In certain preferred embodiments the oral dosage form of the present invention comprises a matrix which includes a sustained release material, an antiepileptic compound and alkylxanthine bronchodilator or a pharmaceutically acceptable salt thereof. In certain preferred embodiments, the matrix is compressed into a tablet and may be optionally overcoated with a coating that in  In some preferred embodiments, the dosage form of the invention comprises an oral formulation (e.g., tablet or capsule) which is coated to prevent substantial direct contact of antiepileptic compound and alkylxanthine bronchodilator with oral cavity (e.g. tongue, oral mucosa), oropharyngeal mucosal surface, esophagus or stomach. In some preferred embodiments, the dosage form of the invention comprises an oral formulation which is coated with a film or polymer. In some preferred embodiments, the dosage form of the invention comprises antiepileptic compound and alkylxanthine bronchodilator in an enteric coating. In some preferred embodiments, the dosage form of the invention comprises antiepileptic compound and alkylxanthine bronchodilator formulated with pharmaceutical excipients and auxiliary agents known in the art, such that the antiepileptic compound and alkylxanthine bronchodilator are released after a approximately specific amount of time, or at an approximately specific anatomic location in the gastrointestinal tract, or when the dosage form is in contact with specific gastrointestinal conditions (e.g., pH range, osmolality, electrolyte content, food content.) (paragraph 0120). In some preferred embodiments, the controlled release material of the oral dosage form of the invention is selected from the group consisting of hydrophobic polymers, hydrophilic polymers, gums, protein derived materials, waxes, shellac, oils and mixtures thereof (paragraph 0126).  The controlled-release dosage form may optionally include a controlled release material which is incorporated into a matrix along with the an antiepileptic compound and alkylxanthine bronchodilator, or which is applied as a sustained release coating over a substrate comprising the drug (the term "substrate" encompassing beads, pellets, spheroids, tablets, tablet cores, etc). The controlled release material may be hydrophobic or hydrophilic as desired. The oral dosage form according to the invention may be provided as, for example, granules, spheroids, pellets or other multiparticulate formulations. An amount of the multiparticulates which is effective to provide the desired dose of antiepileptic compound and alkylxanthine bronchodilator over time may be placed in a capsule or may be incorporated in any other suitable oral solid form, e.g., compressed into a tablet. On the other hand, the oral dosage form according to the present invention may be prepared as a tablet core coated with a controlled-release coating, or as a tablet comprising a matrix of drug and controlled release material, and optionally other pharmaceutically desirable ingredients (e.g., diluents, binders, colorants, lubricants, etc.). The controlled release dosage form of the present invention may also be prepared as a bead formulation or an osmotic dosage formulation (paragraph 0209).  In certain preferred embodiments of the present invention, the controlled-release formulation is achieved via a matrix (e.g. a matrix tablet) which includes a controlled-release material as set forth below. A dosage form including a controlled-release matrix provides in-vitro dissolution rates of antiepileptic compound and alkylxanthine bronchodilator within the preferred ranges and that releases the antiepileptic compound and alkylxanthine bronchodilator in a pH-dependent or pH-independent manner. The materials suitable for inclusion in a controlled-release matrix will depend on the method used to form the matrix. The oral dosage form may contain between 1% and 99% (by weight) of at least one hydrophilic or hydrophobic controlled release material (paragraph 0210). A non-limiting list of suitable controlled-release materials which may be included in a controlled-release matrix according to the invention include hydrophilic and/or waxes and mixtures thereof (paragraph 0211). Hydrogenated vegetable oils of the present invention may include hydrogenated cottonseed oil (e.g., Akofϊne®; Lubritab®; Sterotex® NF), hydrogenated palm oil (Dynasan® P60; Softisan® 154), hydrogenated soybean oil (Hydrocote®; Lipovol HS-K®; Sterotex® HM) and hydrogenated palm kernel oil (e.g., Hydrokote® 112) (paragraph 0212). Any pharmaceutically acceptable hydrophobic or hydrophilic controlled-release material which is capable of imparting controlled-release of the antiepileptic compound and alkylxanthine bronchodilator may be used in accordance with the present invention. Preferred controlled-release polymers include alkylcelluloses such as ethylcellulose, acrylic and methacrylic acid polymers and copolymers, and cellulose ethers, especially hydroxyalkylcelluloses (e.g., hydroxypropylmethylcellulose) and carboxyalkylcelluloses. Preferred acrylic and methacrylic acid polymers and copolymers include methyl methacrylate, methyl methacrylate copolymers, ethoxyethyl methacrylates, cynaoethyl methacrylate, aminoalkyl methacrylate copolymer, poly(acrylic acid), poly(methacrylic acid), methacrylic acid alkylamine- copolymer, poly(methyl methacrylate), poly(methacrylic acid)(anhydride), polymethacrylate, polyacrylamide, poly(methacrylic acid anhydride), and glycidyl methacrylate copolymers. Cellulosic materials and polymers, including alkylcelluloses are controlled release materials well suited for coating the substrates, e.g., beads, tablets, etc. according to the invention. Simply by way of example, one preferred alkylcellulosic polymer is may be readily employed, singly or on any combination, as all or part of a hydrophobic coating according to the invention (paragraph 0294). Certain preferred embodiments utilize mixtures of any of the foregoing controlled-release materials in the matrices of the invention (paragraph 0220). Preferred hydrophobic binder materials are water-insoluble with more or less pronounced hydrophilic and/or hydrophobic trends. Preferred hydrophobic binder materials which may be used in accordance with the present invention include digestible, long chain (Cs-Cso, especially C12-C4O), substituted or unsubstituted hydrocarbons, such as fatty acids, fatty alcohols, glyceryl esters of fatty acids, mineral and vegetable oils, natural and synthetic waxes and polyalkylene glycols. Preferably, the hydrophobic binder materials useful in the invention have a melting point from about 30 to about 200 0C, preferably from about 45 to about 90 0C. When the hydrophobic material is a hydrocarbon, the hydrocarbon preferably has a melting point of between 25 and 90 0C. Of the long chain (Cg-Cso) hydrocarbon materials, fatty (aliphatic) alcohols are preferred. The oral dosage form may contain up to 98% (by weight) of at least one digestible, long chain hydrocarbon (paragraph 0222). Controlled release dosage forms according to the present invention may also be prepared as osmotic dosage formulations. The osmotic dosage forms preferably include a bilayer core comprising a drug layer and a delivery or push layer, wherein the bilayer core is surrounded by a semipermeable wall and optionally having at least one passageway disposed therein. In certain embodiments, the bilayer core comprises a drug layer with the antiepileptic compound and alkylxanthine bronchodilator or a salt thereof and a displacement or push layer. In certain preferred embodiments the drug layer may also comprise at least one polymer hydrogel. The polymer hydrogel may have an average molecular weight of between about 500 and about 6H !2Os)n. H2O, wherein n is 3 to 7,500, and the maltodextrin polymer comprises a 500 to 1,250,000 number-average molecular weight; a poly(alkylene oxide) represented by, e.g., a poly(ethylene oxide) and a poly(propylene oxide) having a 50,000 to 750,000 weight- average molecular weight, and more specifically represented by a polyethylene oxide) of at least one of 100,000, 200,000, 300,000 or 400,000 weight-average molecular weights; an alkali carboxyalkylcellulose, wherein the alkali is sodium or potassium, the alkyl is methyl, ethyl, propyl, or butyl of 10,000 to 175,000 weight-average molecular weight; and a copolymer of ethylene-acrylic acid, including methacrylic and ethacrylic acid of 10,000 to 500,000 number-average molecular weight (paragraph 0277). In certain alternative embodiments, the dosage form comprises an homogenous core comprising the antiepileptic compound and alkylxanthine bronchodilator or a pharmaceutically acceptable salt thereof, a pharmaceutically acceptable polymer (e.g., polyethylene oxide), optionally a disintegrant (e.g., polyvinylpyrrolidone), optionally an absorption enhancer (e.g., a fatty acid, a surfactant, a chelating agent, a bile salt, etc.). The homogenous core is surrounded by a semipermeable wall having a passageway (as defined above) for the release of the antiepileptic compound and alkylxanthine bronchodilator or pharmaceutically acceptable salt thereof (paragraph 0283). One means for limiting effective exposure of the composition to oxygen is to place the composition in contact with an oxygen-limited microatmosphere in a sealed container. Such a container can have a substantial internal headspace occupied by a microatmosphere having low oxygen pressure. Alternatively, the container can have very little or no headspace, in which case effective exposure of the composition to oxygen is limited largely by the barrier effect provided by the sealed container itself Any suitable pharmaceutical container can be used to prepare an Alternatively, the container encloses an amount of the composition corresponding to a single "unit dose. Such a single-dose article of manufacture has the further advantage of eliminating a measuring step before administration of the composition. Since compositions of the invention are desirable for parenteral administration, the container preferably is sufficient to maintain sterility of a composition contained therein. The container can also be used to facilitate direct administration (without need for transfer to another vessel or container) of a composition of the invention, e.g., a syringe. Non-limiting examples of suitable containers for an article of manufacture of this invention include vials of any shape and/or size, ampoules, syringes, packets, pouches, auto-injectors, etc. In one embodiment, the container further comprises means to protect the composition from exposure to light, e.g., amber glass walls (paragraph 0327). A non-limiting list of suitable controlled-release materials which may be included in a controlled-release matrix according to the invention include hydrophilic and/or hydrophobic materials, such as gums, cellulose ethers, acrylic resins, protein derived materials, waxes, shellac, and oils such as hydrogenated castor oil, hydrogenated vegetable oil hydrogenated Type I or Type II vegetable oils, polyoxyethylene stearates and distearates, glycerol monostearate, and non-polymeric, non-water soluble liquids carbohydrate- based substances or poorly water soluble, high melting point (mp = 40 to 100° C) waxes and mixtures thereof.  In certain embodiments, a spheronizing agent is added to a granulate or multiparticulates of the present invention and then spheronized to produce controlled release spheroids. The spheroids are then optionally overcoated with a controlled release coating by methods such as those described herein (paragraph 0257). Spheronizing agents which may be microcrystalline cellulose is especially preferred. A suitable microcrystalline cellulose is, for example, the material sold as Avicel™ PH 101. The spheronizing agent is preferably included as about 1 to about 99% of the multiparticulate by weight (paragraph 0258).I n certain embodiments, the dosage form comprises a lubricant, which may be used during the manufacture of the dosage form to prevent sticking to die wall or punch faces. Examples of lubricants include but are not limited to magnesium stearate, sodium stearate, stearic acid, calcium stearate, magnesium oleate, oleic acid, potassium oleate, caprylic acid, sodium stearyl fumarate, and magnesium palmitate (paragraph 0285). In addition to the above ingredients, a controlled release matrix may also contain suitable quantities of other materials, e.g., diluents, lubricants, binders, granulating aids, colorants, flavorants and glidants that are conventional in the pharmaceutical art in amounts up to about 50% by weight of the particulate if desired. The quantities of these additional materials will be sufficient to provide the desired effect to the desired formulation (paragraph 0241).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Babul et al. do not specifically teach incorporation of alginic acid derivative, copolymer of vinylpyrrolidone, and colloidal silicon dioxide. These deficiencies are cured by the teachings of Peterson et al.
Peterson et al. teach Gabapentin is indicated as an anticonvulsant and is used in the treatment of diseases of the brain, including epilepsy (paragraph 0005). Peterson et al. teach an  Excipients employed in pharmaceutical compositions of the present invention can be solids, semi-solids, liquids or combinations thereof. Preferably, excipients are solids. Compositions of the invention containing excipients can be prepared by any known technique of pharmacy that comprises admixing an excipient with a drug or therapeutic agent. A pharmaceutical composition of the invention contains a desired amount of drug per dose unit and, if intended for oral administration, can be in the form, for example, of a tablet, a caplet, a pill, a hard or soft capsule, a lozenge, a cachet, a dispensable powder, granules, a suspension, an elixir, a dispersion, a liquid, or any other form reasonably adapted for such administration. If intended for parenteral administration, it can be in the form, for example, of a suspension or transdermal patch. If intended for rectal administration, it can be in the form, for example, of a suppository. Presently preferred are oral dosage forms that are discrete dose units each containing a predetermined amount of the drug, such as tablets or capsules (paragraph 0049). Pharmaceutical compositions of the invention optionally comprise one or more pharmaceutically acceptable carriers or diluents as excipients. Suitable carriers or diluents illustratively include, but are not limited to, either individually or in combination, lactose, including anhydrous lactose and lactose monohydrate; starches, including directly compressible starch and hydrolyzed starches (e.g., Celutab.TM. and Emdex.TM.); mannitol; sorbitol; xylitol; dextrose (e.g., Cerelose.TM. 2000) and dextrose monohydrate; dibasic calcium phosphate dihydrate; sucrose-based diluents; confectioner's sugar; monobasic calcium sulfate monohydrate; calcium sulfate dihydrate; granular calcium lactate trihydrate; dextrates; inositol; hydrolyzed cereal solids; amylose; celluloses including microcrystalline cellulose, food grade sources of alpha- and amorphous cellulose (e.g., RexcelJ), powdered cellulose, hydroxypropylcellulose (HPC) and hydroxypropylmethylcellulose (HPMC); calcium carbonate; glycine; bentonite; block co-polymers polyvinylpyrrolidone; and the like. Such carriers or diluents, if present, constitute in total about 5% to about 99%, preferably about 10% to about 85%, and more preferably about 20% to about 80%, of the total weight of the composition. The carrier, carriers, diluent, or diluents selected preferably exhibit suitable flow properties and, where tablets are desired, compressibility (paragraph 0051). Pharmaceutical compositions of the invention optionally comprise one or more pharmaceutically acceptable binding agents or adhesives as excipients, particularly for tablet formulations. Such binding agents and adhesives preferably impart sufficient cohesion to the powder being tableted to allow for normal processing operations such as sizing, lubrication, compression and packaging, but still allow the tablet to disintegrate and the composition to be absorbed upon ingestion. Such binding agents may also prevent or inhibit crystallization or recrystallization of a drug of the present invention once the salt has been dissolved in a solution. Suitable binding agents and adhesives include, but are not limited to, either individually or in combination, acacia; tragacanth; sucrose; gelatin; glucose; starches such as, but not limited to, pregelatinized starches (e.g., National.TM. 1511 and National.TM. 1500); celluloses such as, but not limited to, methylcellulose and carmellose sodium (e.g., Tylose.TM.); alginic acid and salts of alginic acid; magnesium aluminum silicate; PEG; guar gum; polysaccharide acids; bentonites; povidone, for example povidone K-15, K-30 and K-29/32; polymethacrylates; HPMC; hydroxypropylcellulose (e.g., Klucel.TM. of Aqualon); and ethylcellulose (e.g., Ethocel.TM. of the Dow Chemical Company). Such binding agents and/or adhesives, if present, constitute in total about 0.5% to about 25%, preferably about 0.75% to about 15%, and more preferably about 1% to about 10%, of the total weight of the pharmaceutical composition (paragraph 0056). Pharmaceutical compositions stearic acid and salts thereof, including magnesium, calcium and sodium stearates; hydrogenated vegetable oils (e.g., Sterotex.TM. of Abitec); colloidal silica; talc; waxes; boric acid; sodium benzoate; sodium acetate; sodium fumarate; sodium chloride; DL-leucine; PEG (e.g., Carbowax.TM. 4000 and Carbowax.TM. 6000 of the Dow Chemical Company); sodium oleate; sodium lauryl sulfate; and magnesium lauryl sulfate. Such lubricants, if present, constitute in total about 0.1% to about 10%, preferably about 0.2% to about 8%, and more preferably about 0.25% to about 5%, of the total weight of the pharmaceutical composition (paragraph 0061). Pharmaceutically acceptable salts of gabapentin can be administered by controlled- or delayed-release means. Controlled-release pharmaceutical products have a common goal of improving drug therapy over that achieved by their non-controlled release counterparts. Ideally, the use of an optimally designed controlled-release preparation in medical treatment is characterized by a minimum of drug substance being employed to cure or control the condition in a minimum amount of time. Advantages of controlled-release formulations include: 1) extended activity of the drug; 2) reduced dosage frequency; 3) increased patient compliance; 4) usage of less total drug; 5) reduction in local or systemic side effects; 6) minimization of drug accumulation; 7) reduction in blood level fluctuations; 8) improvement in efficacy of treatment; 9) reduction of potentiation or loss of drug activity; and 10) improvement in speed of control of diseases or conditions. (Kim, Cherng-ju, Controlled Release Dosage Form Design, 2 Technomic Publishing, Lancaster, Pa.: 2000) (paragraph 0081).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to substitute the hydrophilic polymers taught by Babul et al. with another hydrophilic polymers alginic acid derivative or copolymer of vinylpyrrolidone because they are functionally equivalent as demonstrated by Peterson et al. It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to substitute the lubricants and glidants taught by Babul et al. with colloidal silica because they are functionally equivalent as demonstrated by Peterson et al. These are conventionally utilized pharmaceutical excipients. Peterson et al. teach Gabapentin is indicated as an anticonvulsant and is used in the treatment of diseases of the brain, including epilepsy (paragraph 0005). Peterson et al. teach an organic acid salt of gabapentin, wherein the organic acid is tartaric acid, ethanedisulfonic acid, or maleic acid (paragraph 0010). Excipients employed in pharmaceutical compositions of the present invention can be solids, semi-solids, liquids or combinations thereof. Preferably, excipients are solids. Compositions of the invention containing excipients can be prepared by any known technique of pharmacy that comprises admixing an excipient with a drug or therapeutic agent. A pharmaceutical composition of the invention contains a desired amount of drug per dose unit and, if intended for oral administration, can be in the form, for example, of a tablet, a caplet, a pill, a hard or soft capsule, a lozenge, a cachet, a dispensable powder, granules, a suspension, an elixir, a dispersion, a liquid, or any other form reasonably adapted for such administration. If intended for parenteral administration, it can be in the form, for example, of a suspension or transdermal patch. If intended for rectal administration, it can be in the form, hydroxypropylcellulose (HPC) and hydroxypropylmethylcellulose (HPMC); calcium carbonate; glycine; bentonite; block co-polymers polyvinylpyrrolidone; and the like. Such carriers or diluents, if present, constitute in total about 5% to about 99%, preferably about 10% to about 85%, and more preferably about 20% to about 80%, of the total weight of the composition. The carrier, carriers, diluent, or diluents selected preferably exhibit suitable flow properties and, where tablets are desired, compressibility (paragraph 0051). Pharmaceutical compositions of the invention optionally comprise one or more pharmaceutically acceptable binding agents or adhesives as excipients, particularly for tablet formulations. Such binding agents and adhesives preferably impart sufficient cohesion to the powder being tableted to allow for normal processing operations such as sizing, lubrication, compression and packaging, but still allow the tablet to disintegrate and the composition to be absorbed upon ingestion. Such binding agents may also alginic acid and salts of alginic acid; magnesium aluminum silicate; PEG; guar gum; polysaccharide acids; bentonites; povidone, for example povidone K-15, K-30 and K-29/32; polymethacrylates; HPMC; hydroxypropylcellulose (e.g., Klucel.TM. of Aqualon); and ethylcellulose (e.g., Ethocel.TM. of the Dow Chemical Company). Such binding agents and/or adhesives, if present, constitute in total about 0.5% to about 25%, preferably about 0.75% to about 15%, and more preferably about 1% to about 10%, of the total weight of the pharmaceutical composition (paragraph 0056). Pharmaceutical compositions of the invention optionally comprise one or more pharmaceutically acceptable lubricants (including anti-adherents and/or glidants) as excipients. Suitable lubricants include, but are not limited to, either individually or in combination, glyceryl behapate (e.g., Compritol.TM. 888 of Gattefosse); stearic acid and salts thereof, including magnesium, calcium and sodium stearates; hydrogenated vegetable oils (e.g., Sterotex.TM. of Abitec); colloidal silica; talc; waxes; boric acid; sodium benzoate; sodium acetate; sodium fumarate; sodium chloride; DL-leucine; PEG (e.g., Carbowax.TM. 4000 and Carbowax.TM. 6000 of the Dow Chemical Company); sodium oleate; sodium lauryl sulfate; and magnesium lauryl sulfate. Such lubricants, if present, constitute in total about 0.1% to about 10%, preferably about 0.2% to about 8%, and more preferably about 0.25% to about 5%, of the total weight of the pharmaceutical composition (paragraph 0061). Pharmaceutically acceptable salts of gabapentin can be administered by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Babul et al. and Peterson et al. because both references teach compositions for treatment of epilepsy. With regard 
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s argument
Applicant argues Babul teaches away from the claimed invention, stating that “many patients do not achieve adequate pain relief with antiepileptic compounds alone,” and that “antiepileptic compounds can be advantageously used together with alkylxanthine bronchodilators to animals to not (sic) only elicit a more potent analgesic response but also to evoke such response with lower doses, fewer side effects, more rapidly and/or for longer duration than possible by administration of the antiepileptic compounds alone. See, e.g.. Babul, paragraphs [0030], [0035], Further, all of the 53 Examples in Babul require at least two active ingredients - at least one antiepileptic compound and at least one alkylbronchodilator. Babul, Examples 1-53. In addition, Babul does not teach or suggest the claimed invention’s release profile (“releases in a human subject lacosamide over a period of at least 12 hours from administration to the human subject (claim 57); “releases in a human subject lacosamide over a period of at least 12 hours from administration to the human subject” (claim 82)), or the percentage amounts (“present in an amount of about 12% to about 52%” (claim 57); “present in an amount of about 33%” (claim 82)) of “the at least two release modifying polymers” relative to the total weight of the formulation.
The above assertions are not found persuasive because first the inclusion of other active agents is not excluded by applicant’s instant claims. Applicant uses the transitional phrase “comprsing”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). With regard to the release profile or pharmacokinetic profiles recited in claims absent evidence to the contrary since the combination of the references more importantly Babul et al teach a substantially similar structure the composition of the prior art would necessarily have the release profiles as recited. It is an innate property of the composition.
Applicant argues additionally, the claimed invention provides unexpected, surprising results. A person of ordinary skill in the art understands that compounds with short half-lives are good candidates for sustained release formulations. See Chapter 15, “Sustained- and Controlled Release Drug-Delivery System,” G. M. Jantzen, J. R. Robinson, in Modern Pharmaceutics, Fourth Edition, Revised and Expanded, edited by G.S. Banker, et al. (2002) (Exhibit 2 of Applicant’s September 18, 2019 Amendment). Lacosamide has a half-life of about 13 hours. See VIMPAT® FDA label, Oct 2008 (Exhibit 3 of Applicant’s September 18, 2019 Amendment).
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). It must be recognized that the data that the specification has covers the modified release polymers claim 61 while the independent claims 57 and 82 recite any at least two modifying polymers.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/            Primary Examiner, Art Unit 1619